EVERETT, Senior Judge
(concurring in the result):
I agree with Chief Judge Sullivan’s application of the standard that he and Judge *110Cox first announced in United States v. Loukas, 29 MJ 385 (CMA 1990), to the facts of this case. If I agreed with that standard, I could concur outright. Of course, I do not, see id. at 391 (Everett, C.J., dissenting). Nonetheless, my application here of what I view to be the strictures of Article 31, Uniform Code of Military Justice, 10 USC § 831, leads me to the same ultimate conclusion; so I concur in the result.